Citation Nr: 0939418	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Recoupment of severance pay in the amount of $8,330.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
January 1986 to August 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2004 and May 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

As support for his claim, the Veteran testified at a 
videoconference hearing in June 2009 before the undersigned 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The Veteran received separation pay in the amount of 
$8,330.40 when discharged from service in August 1989.

2.  His entitlement to VA disability compensation was 
established after September 15, 1981, and the payment of 
severance pay was before September 30, 1996.


CONCLUSION OF LAW

The recoupment of the Veteran's separation pay in the amount 
of $8,330.40 is warranted.  10 U.S.C.A. § 1174 (West 2002); 
38 C.F.R. §§ 3.324, 3.700 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

According to his testimony during his June 2009 hearing, the 
Veteran is not disputing the legality of recouping his 
military severance pay.  Rather, he objects to the amount 
subject to recoupment.  He further asserts that severance pay 
tax withholdings, as well as leave and various allowances, 
should not be subject to the amount recouped.  

Recoupment of a Veteran's severance pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2).  A member who has received separation 
pay under this section, or severance pay or readjustment pay 
under any other provision of law, based on service in the 
armed forces shall not be deprived, by reason of his receipt 
of such separation pay, severance pay, or readjustment pay, 
of any disability compensation to which he is entitled under 
the laws administered by VA, but there shall be deducted from 
that disability compensation an amount equal to the total 
amount of separation pay, severance pay, and readjustment pay 
received, less the amount of Federal income tax withheld from 
such pay.  



The implementing regulation, 38 C.F.R. § 3.700(a)(3), 
provides that where the disability or disabilities found to 
be service connected are the same as those upon which 
disability severance pay is granted, or where entitlement to 
disability compensation was established on or after September 
15, 1981, an award of compensation will be made subject to 
recoupment of the disability severance pay.  Prior to the 
initial determination of the degree of disability recoupment 
will be at the full monthly compensation rate payable for the 
disability or disabilities for which severance pay was 
granted.  Following initial determination of the degree of 
disability recoupment shall not be at a monthly rate in 
excess of the monthly compensation payable for that degree of 
disability.  For this purpose the term "initial 
determination of the degree of disability" means the first 
regular schedular compensable rating in accordance with the 
provisions of Subpart B, Part 4, of this chapter and does not 
mean a rating based in whole or in part on a need for 
hospitalization or a period of convalescence.  Where 
entitlement to disability compensation was established on or 
after September 15, 1981, a Veteran may receive disability 
compensation for disability incurred or aggravated by service 
prior to the date of receipt of the severance pay, but VA 
must recoup from that disability compensation an amount equal 
to the severance pay.  Where payment of severance pay was 
made on or before September 30, 1996, VA will recoup from 
disability compensation an amount equal to the total amount 
of the severance pay.  Where payment of severance pay was 
made after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of the 
severance pay less the amount of Federal income tax withheld 
from such pay.

Records in the Veteran's claims file indicate that, upon his 
discharge from service in August 1989, he received separation 
pay in the amount of $8,330.40, before taxes.



The Veteran is asserting that VA should only recoup the 10 
percent combined increase in monthly compensation for his 
service-connected left and right knee disabilities.  Notably, 
he was originally granted service connection for this 
bilateral knee condition in a February 1990 rating decision, 
and he received a 0 percent (i.e., noncompensable) rating for 
each knee.  Subsequently, in a July 2000 decision, the RO 
confirmed and continued those 0 percent ratings, but assigned 
a 10 percent rating under the provisions of 38 C.F.R. § 3.324 
for multiple noncompensable service-connected disabilities .  

Under 38 C.F.R. § 3.324, whenever a Veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as to clearly interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Rating Schedule, the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  This 
provision is predicated on the existence solely of 
noncompensable service-connected disabilities.  As such, once 
a compensable evaluation for any service-connected disability 
has been awarded, the applicability of 38 C.F.R. § 3.324 is 
rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 
(1993).  So the Veteran's prior 10 percent combined rating 
for his bilateral knee condition under § 3.324 was merely a 
form of special compensation.  The actual ratings for the 
service-connected disabilities affecting his 
left and right knees remained at noncompensable levels, i.e., 
0 percent.

A more recent October 2004 decision increased the evaluation 
for each knee to 10 percent, thereby in turn increasing the 
combined rating for the two disabilities to 20 percent, 
effective from July 16, 2004.  See 38 C.F.R. § 4.25 (the 
combined ratings table).  Consequently, this combined 20 
percent rating was the first regular schedular compensable 
rating.



The Veteran's contention to the contrary is not in accord 
with the law.  Although the provision of § 3.700 states that 
recoupment is to be based upon the "initial determination of 
the degree of disability," it also explicitly states that for 
purposes of this section, the term "initial determination of 
the degree of disability" means the first regular schedular 
compensable rating in accord with the provisions of 38 C.F.R. 
Part 4.  In other words, recoupment is to be from the first 
compensable rating assigned for such a disability, regardless 
of whether there was a prior noncompensable rating, as was 
the case here.  Hence, recoupment properly began after the 
first compensable ratings of 10 percent for each knee were 
assigned in the October 2004 decision.  And under § 3.700, VA 
will recoup from disability compensation an amount equal to 
the total amount of the severance pay, or in other words, the 
entire combined 20 percent for the service-connected 
bilateral knee condition.  No exemption appears in the 
regulatory provisions of 38 C.F.R. § 3.700(a)(3) to allow 
only partial recoupment of severance pay.  

The Veteran is also asserting that the recoupment should not 
include taxes withheld from his severance pay.  He testified 
that he admits to receiving a gross amount of $8,330.40 in 
severance pay, but that $1,666.08 in taxes was withheld at 
the time of his separation from service.  Thus, the after-tax 
amount in separation benefits that he received was actually 
$6,664.32 ($8,330.40-$1,666.08).  So he believes the 
recoupment should be limited to this lesser after-tax amount.

The Veteran's entitlement to VA disability compensation, 
however, was established after September 15, 1981.  Also, he 
received separation pay under § 1174 in August 1989, so prior 
to September 30, 1996.  And where, as here, payment of 
severance pay was made on or before September 30, 1996, VA 
will recoup from disability compensation an amount equal to 
the total amount of the severance pay.  The Board simply has 
no authority to subtract from this recoupment amount any 
Federal income tax withheld from the severance pay on or 
before that date.



Finally, the Veteran contends the recoupment should not 
include approximately $2,009.26 of allowances, including 
leave ($1,804.92), base pay ($69.42), separate rations 
($11.40), clothing ($113.40), and "BAQ" ($10.12).  
Unfortunately, though, there is no regulatory exception under 
38 C.F.R. § 3.700 to the recoupment of the total amount of 
severance pay.  VA is required to recoup from his 
compensation the total amount of his severance pay, which was 
$8,330.40.

The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the Veteran's severance pay in 
the amount of $8,330.40, received when he was discharged from 
service in 1989, by withholding in monthly allotment payments 
of VA disability compensation benefits, is required by law.  
10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3).  Thus, as VA 
does not have any discretion in the recoupment of this 
severance pay, the Veteran has not stated a claim upon which 
relief may be granted, and his claim must be denied for lack 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Recoupment of severance pay in the amount of $8,330.40 is 
proper, and the appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


